Exhibit 10.62

Execution Version

THIS VARIATION AND SETTLEMENT AGREEMENT (this “Agreement”) is made as of
June 30, 2007 (the “Effective Date”) by and between:

 

(1) NUVELO, INC., a Delaware corporation with offices at 201 Industrial Road,
Suite 310, San Carlos, CA 94070, USA (“Nuvelo”);

 

(2) AVECIA LIMITED, a company incorporated in England with registered number
3730853 and with its registered office at Hexagon Tower, Blackley, Manchester
M98ZS, United Kingdom (“AL”); and

 

(3) AVECIA BIOLOGICS LIMITED, a company incorporated in England with registered
number 5803359 and with its registered office at Hexagon Tower, Blackley,
Manchester M98ZS, United Kingdom (“ABL”).

WHEREAS;

 

(A) Nuvelo and AL entered an agreement effective as of June 30, 2005 relating to
process development and manufacture of a polypeptide referred to by Nuvelo as
“alfimeprase” (the “Principal Agreement”).

 

(B) After Nuvelo and AL entered into the Principal Agreement, Nuvelo and AL
executed eleven PAOs (as defined below) to include additional work, and
additional fees for the performance of such work, under the terms and conditions
of the Principal Agreement. The Principal Agreement, the PAOs (as defined
below), and the Quality Agreement executed by the Parties on June 30, 2005 and
amended on May 24, 2006 comprise the agreement between Nuvelo and Avecia (as
defined below) for the work and services referred to therein (the “Contract”).

 

(C) With effect from January 1, 2007 AL transferred its biologics business to
ABL and the Contract and all rights, liabilities, duties and obligations of AL
thereunder transferred to ABL. Pursuant to the Contract, AL and ABL have carried
out certain work and services for Nuvelo and, up to the Effective Date, AL and
ABL have rendered certain invoices to Nuvelo in respect of such work and
services.

 

(D) AL, ABL and Nuvelo now desire to record the amicable resolution between them
of all matters outstanding as of the Effective Date with respect to the
Contract, including the discharge and settlement of certain, obligations and
liabilities under the Contract arising between them prior to the Effective Date,
and for the variation and amendment of the Contract in order to give effect to
the foregoing.

 

Page 1 of 10



--------------------------------------------------------------------------------

Execution Version

 

NOW, IN CONSIDERATION OF THE OBLIGATIONS AND MUTUAL AGREEMENTS SET OUT IN THIS
AGREEMENT, AL, ABL AND NUVELO HEREBY AGREE AS FOLLOWS:

 

1. Definitions

 

1.1 Capitalized terms used in this Agreement that are not expressly defined in
this Agreement have the same meanings as such terms are defined in the Principal
Agreement.

 

“Avecia”

  both AL and ABL together.

“PAO”

  (1) the eleven programme amendment orders executed by Nuvelo and AL during
2005 and 2006; (2) any document executed by a duly authorized representative of
Nuvelo and of ABL and/or AL relating to the process development and/or
manufacture of alfimeprase; and (3) any purchase order relating to services or
materials related to the process development or manufacture of alfimeprase, that
was submitted to Nuvelo by ABL and/or AL, and that is executed by a duly
authorized representative of Nuvelo before the Effective Date.

“Party” and “Parties”

  AL, ABL and Nuvelo are each referred to individually as a Party, and
collectively as the “Parties”.

“Representatives”

  heirs, successors, assigns, Affiliates, officers, directors, employees and
agents.

“Prior Batches”

  all Batches of API under the Contract manufactured or otherwise produced
before the Effective Date, but expressly excluding Batch 11 and Batch 12.

“Validation Reports”

  a process validation sub-plan report and validation summary report consistent
with the validation protocol agreed upon by Nuvelo and AL and/or ABL.

 

Page 2 of 10



--------------------------------------------------------------------------------

Execution Version

 

1.2 In this Agreement, references to “Batch 11” or “Batch 12” refer to the Batch
allocated that number under the Contract.

 

2. Basis of settlement and waiver

 

2.1 Nuvelo and Avecia agree as follows:

 

  (1) except as is expressly provided in Clause 2.2 below, the terms of this
Agreement are in full and final settlement of all of Nuvelo, AL and ABL’s
obligations and liabilities that have arisen otherwise accrued between any of
them under the Contract before the Effective Date, including without limitation
obligations and liabilities in respect of disputes (including Batch Disputes,
alleged Avecia Defaults, alleged Defective Batches and alleged Process
Failures), delays, cancellations, work and services rendered, payments and
refunds, invoices, API, Batches or other materials supplied or purchased by
Avecia, or the quality, compliance or manufactured thereof, or any other issues
or matters (collectively, any and all of the obligations and liabilities
referred to in this Section 2.1(1) are referred to in this Agreement as the
“Obligations and Liabilities”); and

 

  (2) except as expressly provided in Clause 2.2 below, as of the Effective Date
each of AL, ABL and Nuvelo, for themselves and each of their Representatives,
hereby completely discharges, waives, releases, acquits, covenants not to sue
with respect to, and covenants to hold harmless with respect to, the Obligations
and Liabilities of, by and between each of Nuvelo, AL and ABL, and each of their
Representatives; and

 

  (3) except as expressly provided in Clause 2.2 below, Nuvelo is not, and shall
not be, liable to make any further payments to Avecia to compensate Avecia for
any Obligations and Liabilities, including any further payment in response to
any invoices submitted to Nuvelo by AL and/or ABL before the Effective Date or
at any time thereafter with respect to Obligations and Liabilities; and

 

  (4) except as expressly provided in Clause 2.2 below, Avecia is not, and shall
not be, liable to refund or return to Nuvelo any amount paid by Nuvelo to AL
and/or ABL before the Effective Date in respect of the Obligations or
Liabilities or in response to or in respect of any invoices submitted to Nuvelo
by Avecia before the Effective Date.

 

Page 3 of 10



--------------------------------------------------------------------------------

Execution Version

 

2.2 The provisions of Clause 2.1 of this Agreement do not, and shall not be
deemed to, void or result in the waiver of:

 

  (1) any obligations or liabilities expressly set forth and agreed upon by the
Parties in this Agreement, including any Clauses of the Principal Agreement or
any obligations and liabilities in relation to the Contact that are expressly
incorporated into this Agreement; or

 

  (2) the provisions of the following Clauses of the Principal Agreement: 2.9,
2,10(a), 3.3(d), 3,5, 3,6, 3.7, 5, 6.2 through 6.5, 6.7, 7,10 through 17, 19 and
20.

 

3. Supply and Release of Batches of API

 

3.1 The Parties shall continue to cooperate in order to close out all
investigations necessary to determine whether Batches 11 and 12 can be Released
for Clinical Use as soon as reasonably practicable. For the purposes of this
Clause 3, “Clinical Use” means use in a Regulatory Authority approved Phase 1,
Phase 2 or Phase 3 clinical study.

 

3.2

The Nuvelo Quality Unit will determine, in good faith, whether or not Batch 11
can be Released for Clinical Use. If the Nuvelo Quality Unit determines that
Batch 11 can be Released for Clinical Use, Nuvelo shall so notify Avecia in
writing and will pay Avecia, in accordance with Clause 7 of this Agreement, the
further and final sum of £424,940 in respect of the Release for Clinical Use of
Batch 11 under the Contract, If the Nuvelo Quality Unit determines that Batch 11
cannot be Released for Clinical Use; Nuvelo shall so notify Avecia in writing;
Avecia shall not be entitled to the payment referred to in this Clause 3.2;
Nuvelo shall not be liable, to Avecia for the payment referred to in this Clause
3,2; and Avecia shall be under no further liability to Nuvelo in respect of
Batch 11, either by way of obligation to rework or replace Batch 11, to repay
any amounts, paid by Nuvelo before the Effective Date in respect thereof or
otherwise, except as provided in Clause 6 of this Agreement.

 

3.3 The Nuvelo Quality Unit will determine, in good faith, whether or not Batch
12 can be Released for Clinical Use. If the Nuvelo Quality Unit determines that
Batch 12 can be Released for Clinical Use, Nuvelo shall so notify Avecia in
writing and shall pay Avecia, in accordance with Clause 7 of this Agreement, the
further and final sum of £424,940 in respect of the Release of Batch 12 under
the Contract. If the Nuvelo Quality Unit determines that Batch 12 cannot be
Released for Clinical Use; Nuvelo shall so notify Avecia in writing; Avecia
shall not be entitled to the payment referred to in this Clause 3.3; Nuvelo
shall not be liable to Avecia for the payment referred to in Clause 3.3; and
Avecia shall be under no further liability to Nuvelo in respect of Batch 12,
either by way of obligation to rework or replace Batch 12, to repay any amounts
paid by Nuvelo before the Effective Date in respect thereof, or otherwise,
except as provided in Clause 6 of this Agreement.

 

Page 4 of 10



--------------------------------------------------------------------------------

Execution Version

 

3.4. The Nuvelo Quality Unit will make its determinations referred to in Clauses
3.2 and 3.3 of this Agreement in respect of each of Batch 11 and Batch 12 as
soon as reasonably practicable after the investigations referred to in Clause
3.1 relevant to that Batch have been closed out, and in any event will make its
determinations no later than 28 days after the closure of such investigations
and;

 

  (1) will make its determinations in good faith, based upon the Nuvelo Quality
Unit’s understanding of the expectations of Regulatory Authorities relating to:
materials for Clinical Use, cGMP grade materials, and compliance with applicable
laws and regulations; and

 

  (2) will consult with Avecia as to progress and any matters or concerns
arising in relation to making such determinations and reasonably consider any
representations made by or on behalf of Avecia.

 

3.5 Nuvelo, AL and ABL discharge, waive, release, acquit, covenant not to sue
with respect to, and covenant to hold harmless with respect to any and all
Obligations and Liabilities with respect to the Prior Batches, in accordance
with Clause 2.1 of this Agreement. As of the Effective Date, Nuvelo has no right
to any rework, replacement or refund with respect to the Prior Batches and
Avecia has no right to any further or additional payment or compensation with
respect to the Prior Batches. Nuvelo, AL and ABL agree and acknowledge that full
and final payment has already been rendered by Nuvelo for the Prior Batches.

 

4. Validation Reports

 

4.1 ABL shall complete the Validation Reports as soon as reasonably practicable,
with the intention of submitting the Validation Reports to Nuvelo by July 31,
2007. The Validation Reports shall provide an accurate and complete summary of
the work done or progress in relation to seeking to achieve process validation.

 

4.2 After Nuvelo’s receipt of the Validation Reports, Nuvelo shall pay the sum
of £99,000 to, in accordance with Clause 7 of this Agreement, in respect of
technical consultancy services in connection with Validation Reports.

 

Page 5 of 10



--------------------------------------------------------------------------------

Execution Version

 

5. Payment for LPC #2 Work

 

5.1 The Parties acknowledge that some work anticipated to be conducted under the
Contract that was paid for by Nuvelo was not performed upon the agreement of the
Parties, and that certain LPC #2 Studies were continued under PAO #4 as agreed
by the Parties. The Parties agree and acknowledge that, as of the Effective
Date, ABL, AL and. Nuvelo waive all Obligations and Liabilities for any work in
relation to the LPC #2 studies in accordance with Section 2.1 of this Agreement,
except for completion of the work and the payments, expressly provided below:

 

  (1) For completion of both the UF3 membrane re-use and IMAC resin re-use,
Nuvelo shall pay to Avecia a total of £7,150 in accordance with Clause 7 of this
Agreement; and

 

  (2) After receipt of the completed reports related to the LPC #2 Studies,
Nuvelo shall pay to Avecia a total of £50,000 in accordance with Clause 7 of
this Agreement.

 

6. API Product, Consumables, and Equipment

 

6.1 As of the Effective Date, Avecia retains possession of certain quantities of
API (including some of the Prior Batches and Batch 11 and Batch 12) and
intermediate products (collectively, “API Product”), raw materials and
consumable items purchased as Expenditure under Clause 3.2 of the Principal
Agreement (“Consumables”), and equipment purchased under Clause 3.3 of the
Principal Agreement (“Equipment”).

 

6.2 ABL, AL and Nuvelo acknowledge and agree that title to, and risk of loss
associated with, the Prior Batches and any other API Product, other than Batches
11 and 12, transfer to Nuvelo on the Effective Date, ABL, AL and Nuvelo also
acknowledge and agree that title to, and risk of loss associated with, each of
Batch 11 and Batch 12 transfers to Nuvelo upon the earlier of the Release of the
applicable Batch for Clinical Use pursuant to Clause 3 of this Agreement or
July 31, 2007 (whether or not such Batches are so Released).

 

6.3 ABL agrees that it will, if Nuvelo desires ABL to do so, continue to store
the API Product for Nuvelo at ABL’s cost until December 31, 2007 or such later
date as may be agreed between Nuvelo and ABL under a PAO that is executed after
the Effective Date by Nuvelo and ABL. Notwithstanding any continued storage of
any API Product by ABL for Nuvelo after title has transferred to Nuvelo in
accordance with Clause 6.2 of this Agreement, the entire risk of loss for any
particular API Product shall be with Nuvelo once title to the applicable API
Product has transferred to Nuvelo. Nuvelo is entitled to arrange its own
insurance for API Product in respect of loss or damage thereto.

 

Page 6 of 10



--------------------------------------------------------------------------------

Execution Version

 

6.4 In relation to the Consumables and the Equipment, ABL, AL and Nuvelo
acknowledge and agree that, as of the Effective Date, Nuvelo is not, and shall
not be liable for any further payments in respect thereof or other materials of
any kind purchased by or for Nuvelo by ABL and/or AL before the Effective Date,
except that Nuvelo shall pay Avecia, in accordance with Clause 7 of this
Agreement, a total of £229,674 in respect of Consumables and Equipment ordered
by Avecia before the Effective Date under Clauses 3.2(b) or 3.3(b) of the
Principal Agreement.

 

6.5 The parties agree that all Consumables purchased before the Effective Date
in accordance with the Contract that are not already consumed or otherwise worn
beyond further use as a result of their use for work under the contract shall,
upon Nuvelo’s request, be sold to Nuvelo for the sum total of £1.00 until the
later of December 31, 2007 or the expiration of the last PAO governed by the
Contract that is executed after the Effective Date by Nuvelo and ABL pursuant to
which any of the Consumables continue to be retained by ABL for further work
under the Contract. If Nuvelo’s request for such sale is not made before the
expiration of the period provided in this Clause 6.5, then thereafter Avecia may
use or dispose of such Consumables as Avecia sees fit. The cost of shipment of
Consumables requested by Nuvelo in accordance with this Clause 6.5 will be at
Nuvelo’s cost and expense, for Nuvelo’s or its designee’s use and disposal, in
its discretion.

 

6.6 With respect to any Equipment purchased before the Effective Date, the
Parties agree that Nuvelo is entitled to purchase all or any portion of that
Equipment from Avecia for the sum total of £1.00 in its or their then current,
good working condition until the later of December 31, 2007 or the expiration of
the last PAO governed by the Contract that is executed after the Effective Date
by Nuvelo and ABL pursuant to which any of the Equipment continues to be
retained by ABL for further work under the Contract. If Nuvelo’s request for
purchase of that Equipment is not made before the expiration of the period
provided in this Clause 6.6, then thereafter Avecia may use or dispose of that
Equipment as Avecia sees fit. As provided in Clause 2.2 of this Agreement,
removal of the Equipment is governed by Clause 3.3(d) of the Principal
Agreement.

 

Page 7 of 10



--------------------------------------------------------------------------------

Execution Version

 

6.7 As provided in Clause 2.2 of this Agreement, the provisions of Clause 3.6
(Taxes) of the Principal Agreement shall apply to amounts paid in respect of API
Product, Consumables and Equipment under this Agreement.

 

6.8 At such time as Nuvelo requests the delivery of any of the API Product being
stored by Avecia in accordance with Clause 6.3 of this Agreement, or elects to
purchase and have delivered Consumables or Equipment being stored by Avecia in
accordance with Clauses 6.4 or 6.5 of this Agreement, Avecia shall deliver the
applicable API Product, Consumables or Equipment Ex Works, Avecia’s Billingham
facility (Incoterms 2000), subject to the following. Avecia is responsible for
packaging and labelling the API Product, Consumables and Equipment in
anticipation of shipment. Avecia also shall employ a shipper, reasonably
acceptable to Nuvelo, for the shipment of the API Product, Consumables and
Equipment Avecia will package API Product in validated containers under
validated shipping conditions. Until the shipping conditions have been
validated, Avecia will package the API Product with temperature monitoring
devices that are able to function properly during the shipping process, as
further set forth in the Quality Agreement

 

7. Invoices for Payments

 

7.1 ABL shall issue invoices to Nuvelo for all payments due and payable in
accordance with this Agreement.

 

7.2 Nuvelo shall pay all invoices received from Avecia that are due and payable
in accordance with this Agreement, Avecia shall promptly issue invoices for the
sums set out in this Agreement once such sums become due and payable in
accordance with this Agreement. Nuvelo shall pay due and payable invoices for
Batches 11 and 12 that are received by Nuvelo on or before the 15th day of each
month by the end of that month and shall pay due and payable invoices received
by Nuvelo after the 15th day of each month by the end of the following month. In
respect of all other invoices due and payable under this Agreement, Nuvelo shall
pay such sums within 30 calendar days after Nuvelo’s receipt of the relevant
invoice. The provisions of Clause 3.5 of the Principal Agreement relating to
method of payment shall also apply to these payments.

 

8. Law and Other Terms

 

8.1 This Agreement is governed by and shall be construed and interpreted in
accordance with the laws of the State of Delaware, United States of America.

 

Page 8 of 10



--------------------------------------------------------------------------------

Execution Version

 

8.2 To the extent that the Principal Agreement is explicitly amended by this
Agreement, the terms of this Agreement will control where the terms of the
Principal Agreement are contrary to or conflict with provisions of this
Agreement. The Principal Agreement, as amended by this Agreement, remains in
full force and effect.

 

8.3 Headings in this Agreement have been inserted for convenience of reference
only and are not intended to limit or expand the meaning of the language
contained in any particular Clause, paragraph or section.

 

8.4 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[This space intentionally left blank]

 

Page 9 of 10



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Agreement as of the last date set forth below, and upon its execution, this
Agreement becomes effective as of the Effective Date.

For and on behalf of NUVELO, INC.

 

By:  

/s/ H. Ward Wolff

Name:   H. Ward Wolff Position:   SVP-Finance & CFO Date:   6/29/07 For and on
behalf of NUVELO, INC. By:  

/s/ Michael D. Levy

Name:   Michael D. Levy Position:   Executive VP, Research and Development Date:
  29 June 2007 For and on behalf of AVECIA LIMITED By:  

/s/ Kevin Cox

Name:   Kevin Cox Position:   Director Date:   29 June 2007 For and on behalf of
AVECIA BIOLOGICS LIMITED By:  

/s/ Kevin Cox

Name:   Kevin Cox Position:   Director Date:   29 June 2007

 

Page 10 of 10